Citation Nr: 1111452	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  04-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a request to reopen the previously denied claim for service connection for paranoid schizophrenia.  

This claim has been before the Board on several previous occasions.  In June 2006, the Board remanded the issue of whether new and material evidence had been received sufficient to reopen the previously denied claim in order to afford the Veteran his requested hearing.  In September 2006, the Board granted the request to reopen the claim, but the merits of the service connection claim were remanded for further development and adjudication.  The case then returned to the Board for further review.  However, in both September 2009 and March 2010, the service connection claim was again remanded to afford the Veteran his requested hearing.  

While the Veteran has specifically claimed service connection for paranoid schizophrenia, the medical evidence obtained during the course of appeal has revealed various diagnoses of mental health disorders, including but not limited to paranoid schizophrenia and personality disorders.  The scope of a claim for a mental health disorder includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the issue on appeal was recharacterized as stated above to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to paranoid schizophrenia.

The Veteran appeared and testified before the undersigned Veterans Law Judge via a videoconference hearing at the RO in December 2010, and a transcript of that hearing has been associated with the claims file.  Unfortunately, the Board finds that further development is required for a fair adjudication of the Veteran's claim for the reasons set forth below and, therefore, the case must again be remanded.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he currently has paranoid schizophrenia and that such disorder first manifested during service in 1987 or 1988, when he began hearing voices and having thoughts of being followed.  He sought treatment and attempted suicide during service.  The Veteran argues that he was a "normal" child and had an exemplary service record until that time, including Top Secret security clearance.  The Veteran asserts that he was misdiagnosed with a personality disorder upon discharge from service in March 1989.   He further states that he continued to have symptoms after service and was granted SSA disability benefits based on his mental health disorder effective since 1991, or within 1.5 years after discharge.  See, e.g., March 1993 statement; December 2010 hearing transcript. 

Further development is necessary for a fair adjudication of the Veteran's claim.  While the Board sincerely regrets the additional delay, it is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Specifically, it appears that pertinent VA and private treatment records, as well as records from the Social Security Administration (SSA), may remain outstanding.  At the December 2010 hearing, the Veteran identified VA inpatient and outpatient treatment at facilities in Dublin, Georgia; West Palm Beach, Florida; Ft. Lauderdale, Florida; Delray, Florida; and Honolulu, Hawaii.  The Veteran also testified that he has been hospitalized at 10-12 private mental hospitals over the years, most recently in August 2010, upon referral from the West Palm Beach VA facility.  Additionally, the Veteran testified that he received SSA disability benefits due to his mental health disability from 1991 through 2004, and that he was evaluated every 3-4 years during this period.  The Veteran explained that his SSA benefits were discontinued in 2004 due to incarceration, and he was trying to get those benefits reinstated.  He submitted a November 2009 private evaluation obtained from the Florida Department of Health in connection with the SSA claim.

The only VA treatment records currently in the claims are from Oakland Park (Miami), Florida, and are dated from April 2005 to June 2005.  The Veteran's SSA records were last requested and obtained in July 2002.  These records include private evaluations dated in 1992 and 1996, as well as private treatment records dated from February 2000 through June 2001 from Sunrise Regional Medical Center, Columbia Hospital, Atlantic Shores Hospital, and Hollywood Pavilion.  

As such, upon remand, the Veteran should be offered another opportunity to identify all VA and private mental health treatment since he was discharged from service in March 1989.  Thereafter, appropriate requests should be made for any outstanding inpatient or outpatient records, including but not limited to the VA and private facilities listed herein.  Further, any outstanding decisions and records related to the Veteran's SSA disability benefits, and specifically any information since July 2002, should be requested.  Reasonable requests must be made for records from private and other non-Federal sources, with cooperation from the Veteran, and requests for records from Federal sources, including SSA and VA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  The Veteran must be notified and allowed a chance to provide any records that cannot be obtained after appropriate efforts have been made.  See 38 C.F.R. § 3.159(c)&(e) (2010).  

After all identified, available records have been obtained and associated with the claims file, the Veteran should be scheduled for a new VA examination to determine the nature and etiology of any current acquired psychiatric disability.  The Board notes that a May 2009 examiner diagnosed the Veteran with impulse control disorder not otherwise specified and personality disorder not otherwise specified.  The examiner further opined that these conditions preexisted service and were not aggravated by service.  However, this examiner did not have the benefit of all identified, available post-service treatment records.

In addition to the VA examination report, other evidence of record reflects diagnoses over the years including, but not limited to, paranoid schizophrenia, bipolar disorder, intermittent explosive disorder, passive/aggressive personality disorder, dysphoric mood, borderline personality disorder, schizoaffective disorder, multiple substance abuse, major depressive disorder with psychotic features, and bipolar disorder with psychosis.  See, e.g., service treatment records, February 2000 to June 2001 private treatment records, May 1992 and May 1996 evaluations for SSA, June 2005 VA treatment record, November 2009 evaluation for SSA.

A personality disorder, as such, is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  Further, personality disorders which are characterized by developmental defects or pathological trends in the personality structure, manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service that were the basis of an in-service diagnosis, will be accepted as showing pre-service origin.  However, service connection may be granted if a personality disorder is subject to, or aggravated by, a superimposed disease, injury, or mental disorder as a result of service, which results in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004). 

Additionally, VA regulations provide that psychosis will be presumptively service connected if it manifests to a compensable degree within one year after discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2010).  

Accordingly, upon remand, the VA examiner should clarify the Veteran's current diagnosis based on a thorough evaluation and review of all pertinent lay and medical evidence.  The examiner should indicate whether any current diagnosis constitutes a personality disorder or psychosis.  Further, the examiner should offer an opinion as to whether any currently diagnosed mental health disorder constitutes an additional disability as a result of any disease, injury, or incident during service being superimposed on a personality disorder.  If there is a currently diagnosed psychosis, as defined for VA purposes, the examiner should offer an opinion as to whether, and to what extent, any symptoms manifested within one year following the Veteran's discharge from service, or by March 1990.  

All development and adjudication upon remand should reflect consideration of the competency of certain lay evidence.  In particular, the Veteran is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, he is competent to testify to a lack of observable symptoms prior to service, continuity of such symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Additionally, the Veteran is competent to report what providers told him concerning his mental health disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board and the agency of original jurisdiction, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Additionally, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all providers who have treated him since separation from service for any mental health symptoms.  After obtaining the necessary authorizations, request copies of any identified, outstanding VA and private treatment records, specifically to include both inpatient and outpatient mental health records.  Requests should specifically made for records from VA facilities in Dublin, Georgia; West Palm Beach, Florida; Ft. Lauderdale, Florida; Delray, Florida; Oakland Park (Miami), Florida; and Honolulu, Hawaii; as well as from any non-VA providers for which the Veteran provides identifying information and a release.

2.  Request copies of any outstanding determinations and records associated with the Veteran's claim for SSA disability benefits, specifically to include any evidence submitted or obtained after July 2002.  All necessary requests should be made, including to SSA and the Florida Department of Health, as appropriate.

3.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Reasonable requests should be made for records from non-Federal sources.  Requests for records from Federal agencies, including SSA and VA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile, which must be documented in the claims file.  All records received must be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.

4.  After completing the above-described development, schedule the Veteran for a VA mental health examination to determine the nature and etiology of any current acquired psychiatric disorder, including but not limited to paranoid schizophrenia.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  Further, the examiner should be informed of VA's definition of psychosis, as set forth in 38 C.F.R. § 3.384.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Identify all current acquired psychiatric disorders, based on examination of the Veteran and review of all lay and medical evidence.

(b)  Please state whether any currently diagnosed disorder constitutes a personality disorder.  For any currently diagnosed personality disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability?  If so, please identify the additional disability.

(c)  Please state whether any currently diagnosed disorder constitutes a psychosis for VA purposes.  For any currently diagnosed psychosis, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred or aggravated as a result of any incident during active duty service, or manifested to a compensable degree within one year following separation from service, or by March 1990?  Please identify the extent of any symptoms manifested at that time, if possible.  

(d)  For each currently diagnosed acquired psychiatric disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was otherwise incurred or aggravated as a result of any incident during service? 

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record, including but not limited to the May 2009 VA examination report.  If an opinion as to any of these questions cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claim based on the entirety of the evidence.  Consideration should be given to the competency of certain lay evidence as provided in the cases summarized above.  Further, all theories of service connection should be considered, to include based on a personality disorder and psychosis as a chronic disability, as appropriate.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative which addresses all relevant law and all evidence associated with the claims file since the last adjudication.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

